*406
ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Steven H. Bolton back-dated certain real estate transfer documents, and notarized the back-dated documents and, further, falsely certified that he maintained proper trust account books and records; and
WHEREAS, the Director and respondent have entered into a stipulation wherein respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and unconditionally admits the allegations of the petition and wherein they jointly recommend a 30-day suspension pursuant to Rule 15, with reinstatement by affidavit pursuant to Rule 18(f), and that respondent successfully complete the professional responsibility portion of the state bar examination within 1 year of the date of this order; and
WHEREAS, this court has independently reviewed the reeord and agrees with the recommended disposition;
IT IS HEREBY ORDERED that respondent Steven H. Bolton is suspended for 30 days, with the suspension to take effect 30 days from the date of this order, that he may be reinstated by affidavit pursuant to Rule 18(f), and that he successfully complete the professional responsibility examination within 1 year. The Director is awarded $750 in costs pursuant to Rule 24.
BY THE COURT:
/s/ Mary Jeanne Coyne Mary Jeanne Coyne Associate Justice